DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al patent number 8,456,765.
With respect to claim 1, Yin discloses the limitations therein including the following: an optical lens system (abstract, fig 1); consisting of, from an object side to an image-forming side, a first lens having refractive power (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1, lens “L1”); the first lens having an object side concave surface (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1, “S1” in fig 1 as concave to the object side and surface “S1” in the tables having a negative curvature radius i.e. a concave surface); a second lens having refractive power (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1, lens “L2”); an overall optical effect of the first lens and the second lens has having a negative refractive power (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1 both the first and second lenses each having negative power and therefore the overall optical effect will be negative power); a third lens having positive refractive power (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1, lens “L3” of positive power); a fourth lens having positive refractive power (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1, lens “L4” of positive power); a fifth lens having negative refractive power (fig 1 and corresponding embodiments 1 or 2 such as fig 1, embodiment 1, lens “L5” of negative power); V5 > V3 (embodiments 1 or 2, V5 = 26.6 and V3 = 23.8 i.e. V5 > V3).  
	With respect to claim 5, Yin further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 1 with │(R7 – R8)/(R7 + R8)│ = 1.25).
	With respect to claim 6, Yin further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 1, N1 = 1.883 and N2 = 1.64 i.e. N1 > N2).
	With respect to claim 7, Yin further discloses the first lens being a biconcave lens (figs 1, embodiment 1, the first lens “L1” as biconcave). 
	With respect to claim 8, Yin further discloses the slopes of tangents of an image side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (fig 1, embodiment 1, the image side of lens “L2”). Specifically, the image side surface of this lens is concave to the image side. Therefore, in moving upward on the concave image side surface from the center point toward a peripheral direction, the x coordinate changes positively and the y coordinate changes positively. As such, the slope of such a tangent line will have a positive value. 
Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Comments
	For applicant’s information, it is the examiner’s contention that if applicant were to claim “air spaces between each of the lenses”, since prosecution is now closed, such change would present new combinations of limitations requiring further searching and consideration and therefore would not be entered after final. Regardless, it is the examiner’s contention that Yin would still be applicable as prior art as a 103 rejection. Specifically, it is well known in the art of lens systems to use cemented lenses when the emphasis is on improved aberration correction and to use single spaced lens elements when the emphasis is on reducing the cost of the lens system and providing an improved ease of manufacturing. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of the claimed optical lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system consisting of the first through fifth lenses as claimed having the specific structure and refractive power as claimed, the satisfaction of the mathematical condition of V5 > V3 and further satisfying the mathematical condition of claim 2. Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of the claimed optical lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system consisting of the first through fifth lenses as claimed having the specific structure and refractive power as claimed, the satisfaction of the mathematical condition of V5 > V3 and further satisfying the mathematical condition of claim 3. Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of the claimed optical lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system consisting of the first through fifth 
lenses as claimed having the specific structure and refractive power as claimed, the satisfaction of the mathematical condition of V5 > V3 and further satisfying the mathematical condition of claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 18, 2022